DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15 are withdrawn.
Claims 16-17, 19-24 are currently amended.
Claim 18 is original.
Claims 25-26 are previously presented.
Claims 27-28 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Argument: Applicant argues that the disclosure of Sun is NOT directed to drug delivery systems but to dental implants.  Remarks pp. 11-12.
This is not found persuasive because the claims do not recite the intended use of the object to be manufactured or the use of that object in a particular field / situation.  As a result, the broadest reasonable interpretation of a active matrix material and monomer and polymer are accorded the interpretation as presented in the Non-Final OA dated 4/4/2022 and the OA detailed below.

Argument:  Applicant argues that the citations of Sun are to the background of the invention section rather than the detailed summary.  Remarks p. 12-13.
This is not found persuasive because the detailed disclosure has support for the information previously cited as related to the background of invention.  See claim mapping presented below in the rejection of the 103 combination in view of Sun / Jose for the independent claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0360534), and further in view of Jose (WO 2016/019078).
Regarding claim 16, Sun discloses: a combination inkjet printing and stereolithography apparatus (see [0003], [0032]) with a laser (see [0005] – satisfies the broadest reasonable interpretation of a radiation source – [0014], [0028]); a trough (see vat/reservoir/bath of [0003], [0028]); and a construction platform (see platform of [0005], [0113]); providing a trough (it was provided since it is present in the apparatus) in which the base material and the construction platform are arranged (Id.), the base material being a monomer/polymer (see monomer of [0024]);
Polymerizing using the laser ([0003], [0028], [0113]) selected ([0007]) regions of a layer of the base material on the construction platform ([0005]); and
Incorporating via the at least one inkjet printhead ([0003] – see print head / piezo-printhead of [0114]) at least one active substance mixture into the base material ([0037] – that the monomer/polymer and active substance mixture are the same or different is not currently captured by the claim construction) in a locally selective manner via an inkjet printing process.
Sun does disclose: wherein the at least one active substance mixture is different from the base material (see multiple materials of [0079]), however fails to disclose: wherein the at least one active substance is a pharmaceutical active ingredient, a protein or a substance used for analytical tasks.
In the same field of endeavor of additive manufacturing as Sun (see title, abs), Jose discloses: use of bioinks (proteins) as sacrificial support materials in additive manufacturing methods (see equivalent abs, [0015]).
The combination Sun / Jose therefore is modified to have a bioink as a sacrificial support (see Jose citations [0015]) and a photopolymer (see Sun citations [0009]), since bioinks and photopolymers are not the same materials as understood by one of ordinary skill in the art, the combination meets that the: at least one active substance mixture is different from the base material (interpreted as the photopolymer in the combination).
To add the protein printing of Jose to the additive manufacturing method of Sun had the benefit that it allowed for the creation of negative spaces and complex hollow structures ([0327]) in organ-like chambers for implants and scaffold vascularization.
It would have been obvious to one of ordinary skill in the art to select the protein active substance mixture different from the base material and use proteins in the bioink as in Jose in the additive manufacturing method of Sun to arrive at the claimed invention before the effective filing date because doing so allowed for the creation of negative spaces and complex hollow structures in organ-like chambers for implants and scaffold vascularization.
Regarding claim 17, the combination Sun / Jose discloses: wherein the active substance mixture has at least one of a monomer and at least one polymer (an oligomer is interpreted as satisfying the broadest reasonable interpretation of a polymer as it is made by polymerization) (see [0024] of Sun).
Regarding claim 18, the combination Sun / Jose discloses: wherein the base material has at least one photoinitiator ([0024], [0098] of Sun).
Regarding claim 19, the combination Sun / Jose discloses: wherein the monomer of the base material is a photo-monomer (interpreted broadly as a monomer capable of photopolymerization – the monomer of Sun is interpreted as satisfying a photopolymerizable monomer ([0024], [0098] of Sun).
Regarding claim 20, the combination Sun / Jose discloses: wherein the monomer of the base material is a crosslinking agent (see crosslinked photopolymer of [0005] of Sun).
Regarding claim 21, the combination Sun / Jose discloses: wherein the monomer has a photoinitiator (see polymerization initiator of [0024] of Sun).
Regarding claim 22, the combination Sun / Jose discloses: wherein after incorporating the active substance mixture, a polymerization of the active substance mixture with the base material is caused by the first radiation source (the inkjet head’s material is interpreted in Sun as being caused by the laser, the first radiation source – see [0003] and [0007] of Sun).
Regarding claim 23, the combination Sun / Jose discloses: wherein the resin material/active substance mixture is heated (see heated resin material of [0028], [0116] of Sun).
Regarding claim 24, the combination Sun / Jose discloses: wherein a reservoir (interpreted as the source of the resin/polymerizable material) is mounted on the at least one inkjet printhead (while not recited in Sun, the inkjet head of Sun necessarily has a resin/monomer source – see [0081] of Sun).
Regarding claim 25, the combination Sun / Jose discloses: wherein a radiation intensity of the first radiation source is set (see high-powered lasers of [0007] of Sun – a high-powered laser source has a certain radiation intensity associated therewith which is set).
Regarding claim 27, the combination Sun / Jose discloses: wherein the construction platform is lowered (see lowering of [0006], [0078]) and wherein a spacing is created upon lowering that allows the polymerizable material to flow into the spacing to then be polymerized (see flowing of [0078]-[0079]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0360534) and further in view of Jose (WO 20016/019078), and Oyanagi (US 2008/0193665).
Regarding claim 26, the combination Sun / Jose discloses: wherein the first radiation source and the further radiation source (see multiple light sources embodiments of [0028] of Sun).
The combination Sun / Jose does not disclose: wherein the multiple laser sources generate mutually different wavelengths, but its laser sources necessarily use some wavelength each necessarily.
In the same field of endeavor of photocurable ink application based additive manufacturing methods (See title, abs) as Sun, Oyanagi discloses: use of multiple wavelength LED arrays (see [0093] – where each LED is interpreted as a separated source).
To add the multiple wavelength LED array of Oyanagi to the additive manufacturing inkjet stereolithographic apparatus of Sun had the benefit that it prevented the workpiece from being thermally damaged ([0093]), which was desirable in Sun.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the multi-wavelength LED array of Oyanagi with the stereolithographic inkjet apparatus of Sun to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of the workpiece from being thermally damaged, which was desirable in Sun.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0360534) and further in view of Jose (WO 20016/019078), and Spears (US 2018/0236549).
Regarding claim 28, the combination Sun / Jose does not disclose: wherein after the base material surrounding the construction platform flows into the spacing created by the lowering of the construction platform, the base material is smoothed before being polymerized.
In the same field of endeavor of additive manufacturing as Sun, Spears discloses: wherein a recoater blade (see 503A of [0027]) smooths over the layer of deposited materials after lowering of the stage.
To add the recoater blade and smoothing step after lowering the platform of Spears to the additive manufacturing method of Sun would have had the benefit that it allowed for the method to create larger, more complicated, and/or longer builds (abs).
It would have been obvious to one of ordinary skill in the art to combine the recoater blade smoothing after lowering operation of Spears to the additive manufacturing method of Sun to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the method to create larger, more complicated, and/or longer builds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743